OPINION — AG — ** AUDIT — RECORDS — JUSTICE OF THE PEACE ** THERE IS `NO' AUTHORITY FOR THE JUSTICE OF THE PEACE, IN AN ACTION BROUGHT UPON COMPLAINT BY A GAME AND FISH RANGER FOR VIOLATION OF THE LAWS FOR THE PROTECTION OF GAME, BIRDS, OR FISH, TO TAX AS PART OF THE COSTS OF THE CASES, OR OTHERWISE, ANY MILEAGE OR OTHER FEES FOR THE SERVICES OF THE RANGER, OR TO PAY TO THE RANGER ANY PART OF THE FINE OR COSTS COLLECTED IN SUCH CASE. (WILDLIFE CONSERVATION DEPARTMENT, FINES, COMPENSATION) CITE: 29 O.S. 15 [29-15], 29 O.S. 16 [29-16], 29 O.S. 108 [29-108] [29-108], 29 O.S. 113 [29-113], 29 O.S. 504 [29-504] [29-504] (JAMES C. HARKIN)